Case 1:19-cv-22210-JEM Document 49 Entered on FLSD Docket 02/26/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI-DADE DIVISION



    KATHLEEN SPANER, individually and on
    behalf of all others similarly situated,            Case No.: 1:19-cv-22210-JEM

                                   Plaintiff,
    v.

    THE COCA-COLA CO.,

                                   Defendant.


                                     JOINT STATUS UPDATE

         Plaintiff Kathleen Spaner (“Plaintiff”) and Defendant The Coca-Cola Co. (“Defendant”)

  (collectively, “the Parties”) hereby respectfully submit this joint status update pursuant to the

  Court’s April 17, 2020 Administrative Order Closing Case For Statistical Purposes And Placing

  Matter In Civil Suspense File (ECF No. 34) (“Order”). Plaintiff and Defendant have conferred

  and were unable to agree on a joint submission, and therefore are respectfully submitting

  separate statements below.

  Plaintiff’s Position

         For the reasons stated in the previous Joint Status Updates, Plaintiff respectfully requests

  this case be permitted to proceed. Given the limited discovery required, and the ability to

  conduct that discovery remotely, this case can move forward in a prompt and orderly manner.

         The Parties are fully capable of proceeding with all aspects of this case. As of this filing,

  Plaintiff’s Miami office is open and fully staffed. Plaintiff intends to take a single party

  deposition in this matter. Defendant will likely only depose Plaintiff. As we have done

  seamlessly in several other cases, these depositions can take place remotely via Zoom.



                                                    1
Case 1:19-cv-22210-JEM Document 49 Entered on FLSD Docket 02/26/2021 Page 2 of 3




         In light of the foregoing, Plaintiff respectfully requests that the Court restore this case to

  the active docket.

  Defendant’s Position

         The Coca-Cola Company (“TCCC”) respectfully requests that the Court’s Order of April

  17, 2020 marking this case closed and placing it in civil suspense remain undisturbed for another

  30 days. TCCC takes no position at this time on whether a lift of the stay at the end of March

  would be appropriate given the uncertainties in potential additional business disruptions or a

  subsequent resurgence of COVID19 that interferes with the parties’ ability to proceed with

  discovery. TCCC requests that the stay remain in place given the steady number of COVID 19

  cases in both Florida and Georgia, where counsel for TCCC and its in-house counsel and

  witnesses are located. The short, additional continued stay will not cause any prejudice to

  Plaintiff. As set forth in the previous status reports submitted by TCCC, there have been no

  further material developments since the entry of the Court’s Stay Order that would warrant re-

  opening the case nor would there be prejudice to Plaintiff in doing so, particularly where the

  parties previously jointly requested that this Court extend pre-trial deadlines for an additional

  three months.

  Dated: February 26, 2021                      BURSOR & FISHER, P.A.

                                                By:     /s/ Scott A. Bursor
                                                            Scott A. Bursor

                                                Scott A. Bursor
                                                2665 S. Bayshore Dr. Ste. 220
                                                Miami, FL 33133-5402
                                                Telephone: (305) 330-5512
                                                Facsimile: (212) 989-9163
                                                Email: scott@bursor.com

                                                BURSOR & FISHER, P.A.
                                                Joshua D. Arisohn (admitted pro hac vice)
Case 1:19-cv-22210-JEM Document 49 Entered on FLSD Docket 02/26/2021 Page 3 of 3




                                     888 Seventh Avenue
                                     New York, NY 10019
                                     Telephone: (212) 989-9113
                                     Facsimile: (212) 989-9163
                                     E-Mail: jarisohn@bursor.com

                                     Attorneys for Plaintiff


  Dated: February 26, 2021           HOLLAND & KNIGHT LLP

                                     By:    /s/ Cory W. Eichhorn
                                            Cory W. Eichhorn (SNB 576761)

                                     Cory W. Eichhorn
                                     Nipun J. Patel (pro hac vice)
                                     701 Brickell Avenue, Suite 3300
                                     Miami, FL 33131
                                     Telephone: (305) 374-8500
                                     Facsimile: (305) 789-7799
                                     Email: cory.eichhorn@hklaw.com
                                     Email: Nipun.Patel@hklaw.com

                                     Attorneys for Defendant
